Citation Nr: 0511224	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  04-06 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from October 1951 to September 
1973.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina in September 2003, which granted service 
connection and assigned a noncompensable rating for bilateral 
hearing loss.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Service connection was established for the veteran's 
bilateral hearing loss effective June 27, 2003.

3.  The medical evidence reflects that the veteran has, at 
worst, Level II hearing for the right ear, and Level III 
hearing for the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of zero percent for the 
veteran's bilateral hearing loss are not met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.85, Diagnostic Code 6100, 4.86 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b)(2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

In this case, the veteran first raised his claim of 
entitlement to an increased rating for bilateral hearing loss 
by his December 2003 Notice of Disagreement, which was 
clearly after the September 2003 rating decision.  VA's 
Office of General Counsel indicated in VAOPGCPREC 8-2003 that 
when VA receives a Notice of Disagreement that raises a new 
issue, section 7105(d) requires VA to take proper action and 
issue an Statement of the Case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue, if VA has already given 
the section 5103(a) notice regarding the original claim.

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in July 2003.  This letter 
addressed the requirements to establish service connection, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or submit any 
additional evidence that was relevant to the case.  As such, 
this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holdings in Quartuccio, 
supra, and Pelegrini, supra.  The Board further notes that 
the January 2004 Statement of the Case included a summary of 
both the pertinent criteria for higher initial ratings as 
well as the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159.  Thus, the duty to notify has been satisfied.

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The Board has the veteran's service medical records, 
private medical records, and a VA examination report.  When 
filling out his substantive appeal (VA Form 9), the veteran 
waived his right to a hearing before the Board.  Thus, the 
Board concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Factual Background

Service connection was established for bilateral hearing loss 
by a September 2003 rating decision.  A noncompensable rating 
was assigned, effective June 27, 2003, which was the date the 
veteran's claim was received by the RO.  

Evidence submitted in support of the veteran's underlying 
claim of service connection for hearing loss includes a 
Beltone audiogram report dated in April 2000, which appears 
to show pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
60
75
LEFT
10
15
40
65
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.

A VA contract examination was held in September 2003.  At 
that time the veteran complained of being occasionally unable 
to understand what people are saying.  There is no lost time 
from work due to this condition.  He reported that he 
purchased hearing aids 10 years previously, but that they 
were presently inoperable.  Auricles were within normal 
limits.  Audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
10
10
55
75
38.75
 LEFT
15
15
40
60
75
47.5

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 76 percent in the left ear.  
The physician diagnosed bilateral, mild to moderately severe 
sensorineural hearing loss, which is worse in higher 
frequencies.

The veteran submitted lay statements in December 2003 to 
support his claim for a higher rating.  These statements 
describe the veteran's difficulty in hearing and 
understanding conversation.  


Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's hearing loss.  Rather, at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found.  See 38 
U.S.C.A. § 5110(a); Meeks v. West, 12 Vet. App. 352 (1999), 
aff'd 216 F.3d 1363 (Fed. Cir. 2000).  Such a practice is 
known as "staged" ratings.

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.86.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, 4.86.  The evaluation of hearing impairment 
applies a rather structured formula which is essentially a 
mechanical application of the Rating Schedule to numeric 
designations after audiology evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral. 38 
C.F.R. § 4.86.  Further, when the average puretone threshold 
is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. Id.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

Initially, the Board notes that none of the evidence shows 
that the four specified frequencies are all 55 decibels or 
more, nor does the evidence show a puretone threshold of at 
least 30 decibels at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  Thus, the provisions of 38 C.F.R. § 4.86, for 
evaluating exceptional patterns of hearing impairment, are 
not applicable in the instant case.

The September 2003 VA examination indicate that the veteran's 
average puretone decibel loss was 38.75 decibels in the right 
ear and 47.5 decibels in the left ear.  Speech recognition 
ability was 88 percent in the right ear and 76 percent in the 
left. These findings correspond to Level II hearing for the 
right ear and Level III hearing for the left ear under Table 
VI.  Applying these Levels to table VII yields a 
noncompensable evaluation.  38 C.F.R. § 4.85.  

Computing the average puretone thresholds from the private 
audiology report and applying these numbers to Table VI 
result in Level II hearing bilaterally.  Such a finding 
likewise computes to a noncompensable evaluation under Table 
VII.  Id.

In addition to the objective audiological results, the 
veteran has submitted other forms of evidence which relate 
to, and support, his contentions.  This includes the 
veteran's assertions and lay statements.  However, a 
layperson is not qualified to render medical opinions 
regarding the etiology or severity of disorders and 
disabilities, and such opinions are entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

As there is no other competent medical evidence of record 
which reflects that the veteran's hearing loss meets or more 
nearly approximates the Rating Schedule criteria for a 
compensable rating, the Board must find that there are no 
distinctive periods where he meets or nearly approximates the 
criteria for a compensable schedular rating for his bilateral 
hearing loss.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected hearing loss 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
evidence does not show that the veteran's service-connected 
bilateral hearing loss interferes markedly with employment 
(i.e., beyond that contemplated in the assigned rating), 
warrants frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  Here, the veteran reported no lost time from work 
and there is no indication that he has ever been hospitalized 
for this disorder.  Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.  As the preponderance of the evidence 
is against the claims, the benefit of the doubt doctrine is 
not for application. See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to a compensable rating for the veteran's service 
connected bilateral hearing loss is denied.



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


